Claims 1-29 are pending in the application.  Claims 1-13 and 25 have been cancelled. Claims 17 and 18 have been withdrawn as being directed to a non-elected invention.  Accordingly, claims 14-16, 19-24, and 26-29 are under consideration.  
All rejections have been withdrawn in view of the present amendment.  None of the applied references disclose or suggest a panel comprising a service element extending transversely through the panel.   
New grounds of rejections are made in view of newly discovered references to Tigerfeldt (WO 00/52278), and Clear (US 6,065,259). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14-16, 19, 22-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/52278 to Tigerfeldt (Tigerfeldt) in view of US 2009/0197060 to Cho (Cho).  
Tigerfeldt discloses an internal building wall comprising two parallel panels and defining a space there between, and a plurality of through holes being made in the wall and four conduits being passed through the holes (figure 5).  Each panel comprises an inner and outer plasterboards.  An abutment construction 9 is 
Tigerfeldt does not explicitly disclose the space between two inner plasterboards being filled with a resilient, porous mineral wool impregnated with an intumescent agent. 
Cho, however, disclose a packing material for a firestop system being incorporated into a gap between two parallel boards (figures 8 and 9).  The packing material comprises a thermal insulation material and a fireproof elastic coating provided on the surface of the thermal insulation material (paragraph 36). The thermal insulation material comprises mineral wool or glass wool (paragraph 18).  The fireproof elastic coating comprises 60 wt% of a liquid acrylic latex, 23 wt% of calcium carbonate, 12 wt% aluminum hydroxide, 3 wt% melamine and 2 wt% ammonium polyphosphate (paragraph 22).  The fireproof elastic coating enables the thermal insulation material to have restoring force and elasticity (paragraph 20). As such, workers can easily insert the thermal insulation material into through-penetration directly in situ (paragraph 21).  The fireproof elastic coating blocks the external exposure of mineral wool so as to keep indoor air from being contaminated with mineral wool dust (paragraph 12).  When exposed to fire, the fireproof elastic coating forms a carbon film to increase flame retardancy (paragraph 23).  The 
Cho does not explicitly disclose the mineral wool impregnated with a fireproof elastic coating.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct fire-stopping material. It is the examiner's position that the Cho packing material is identical to or only slightly different than the claimed fire-stopping material prepared by the method set out in the claim because Cho’s packing material and the fire-stopping material of the claimed invention are formed from the same materials, having structural similarity. 
The packing material comprises a thermal insulation material and a fireproof elastic coating provided on the surface of the thermal insulation material (paragraph 36). The thermal insulation material comprises mineral wool or glass wool (paragraph 18).  The fireproof elastic coating comprises 60 wt% of a liquid acrylic latex, 23 wt% of calcium carbonate, 12 wt% aluminum hydroxide, 3 wt% melamine and 2 wt% ammonium polyphosphate (paragraph 22).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two plasterboards disclosed in Tigerfeldt with a packing material of Cho motivated by the desire to increase flame retardancy, waterproof property, abrasion resistance and dust resistance. 

Claims 14-16, 19, 21, 23, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tigerfeldt in view of EP 0 706979 to Lebold et al. (Lebold).  
Tigerfeldt discloses an internal building wall comprising two parallel panels and defining a space there between, and a plurality of through holes being made in the wall and four conduits being passed through the holes (figure 5).  Each panel comprises an inner and outer plasterboards.  An abutment construction 9 is arranged to keep two inner plasterboards 3, 4 at a fixed stud distance from each other.  The space between the panels is filled with mineral wool (page 8).  This is a clear indication that the conduit is extending transversely through the first and second panels and mineral wool.   The conduit reads on the claimed service element.

Lebold, however, discloses a resilient intumescent mat useful as a heat-activated firestops, comprising a non-woven fibrous material and a slurry of an intumescent material poured onto the non-woven fibrous material (column 4, lines 10-20; and example 1).  The non-woven fibers comprise mineral wool, carbon fibers, glass fibers and/or ceramic fibers (column 5, lines 1-5).  The resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  That would yield a weight ratio of the fibers to the intumescent material of 0.47 (81.1/(138+33)) which is within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two plasterboards disclosed in Tigerfeldt with an intumescent mat of Lebold motivated by the desire to increase flame retardancy, waterproof property, abrasion resistance and dust resistance and restoring force of the mineral wool. 
Lebold does not explicitly disclose the non-woven fibrous material impregnated with the intumescent material.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct fire-stopping material. It is the examiner's position that the intumescent mat of Lebold is identical to or only 
The resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  A weight ratio of the fibers to the intumescent material is thus 0.47 within the claimed range.  Alternatively, the resilient intumescent mat comprises 15 to 60 wt% inorganic fibers, 3 to 9 wt% binder, 20 to 60 wt% unexpanded vermiculite and 5 to 60 wt% expandable graphite.  The weight ratio of the fibers to the intumescent material overlaps the claimed range. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Lebold. 

Claims 14-16, 19-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tigerfeldt further in view of US 9,097,011 to Barone et al. (Barone).  
Tigerfeldt discloses an internal building wall comprising two parallel panels and defining a space there between, and a plurality of through holes being made in the wall and four conduits being passed through the holes (figure 5).  Each panel comprises an inner and outer plasterboards.  An abutment construction 9 is arranged to keep two inner plasterboards 3, 4 at a fixed stud distance from each other.  The space between the panels is filled with mineral wool (page 8).  This is a clear indication that the conduit is extending transversely through the first and second panels and mineral wool.  The conduit reads on the claimed service element.  
Tigerfeldt does not explicitly disclose the space between two inner plasterboards being filled with a resilient, porous foam impregnated with an intumescent agent. 
Barone, however, discloses a heat and fire resistant system comprising a foam substrate and an intumescent coating applied onto a surface of the foam substrate by dip-coating (abstract, and column 7, lines 40-45).  The dip-coating indicates that the intumescent coating is infused or impregnated in the pores of the foam substrate.  The foam substrate is an open cell polyurethane foam whereas the intumescent coating comprises an intumescent catalyst, a carbonific, a blowing agent, expandable graphite and a polymeric binder (abstract).  The intumescent catalyst comprises ammonium polyphosphate (column 5, lines 30-40). The intumescent coating corresponds to the claimed smoke-impermeable coating. The 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the space between two inner plasterboards disclosed in Tigerfeldt with a heat and fire resistant system of Barone motivated by the desire to increase thermal resistance and flame retardancy of the internal building wall.  

Claims 14-16, 19-22, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,065,259 to Clear (Clear) further in view of Barone.  
Clear discloses a wall panel comprising a foam core sandwiched and adhesively bonded to two reinforced cementitious facing panels (figure 1).  The pair of tongue members 26 are inserted vertically in opposing side grooves of abutting wall panels wherein the wall panels are further secured by fasteners (column 4, lines 5-40).  As shown in figure 1, a fastener is extending through the reinforced cementitious facing panel and the foam core.  The fastener reads on the claimed service element. 
Clear does not explicitly disclose the foam core comprising a resilient, porous material impregnated with an intumescent agent. 
Barone, however, discloses a heat and fire resistant system comprising a foam substrate and an intumescent coating applied onto a surface of the foam substrate by dip-coating (abstract, and column 7, lines 40-45).  The dip-coating 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat and fire resistant system disclosed in Barone for the foam core of Clear motivated by the desire to increase thermal resistance and flame retardancy of the wall panel. 

Declaration under 37 C.F.R. § 1. 132
The declaration of Dr. Richard Barcock has been reviewed and considered thoroughly.  The declaration is effective to rebut the rejection over Hensley in view of Barone. Hensley is improperly combinable with Barone.  The intumescent material disclosed in Hensley is designed to have a bellows profile to facilitate the compression of the foam.  On the contrary, the intumescent material disclosed in Barone is swelling at high temperatures to form a char layer to increase flame retardancy of the foam.  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788